Title: To Alexander Hamilton from William North, 13 May 1800
From: North, William
To: Hamilton, Alexander


          
            Sir,
            Adj Gens Office 13 May 1800
          
          I have the honor to enclose a letter received from Capt Ellery, & to ask Your interposition in his favour, in favour of Justice.
          For the expenditures which were made by Capt Ellery for the Service of the United States Your sanction was fully given—the duties of this Office could not have been performed without the Assistance for which he paid, and it is beyond example, & without precedent that an Officer shall advance money, not only, with the knowledge, but in compliance with the wishes of the Chief of an Army, for the service of that army, & of the public, & that the money so advanced should not only remain for months unrepaid, but from the narrow Construction of a law, by a Subordinate Officer, be in danger of being forever withheld! Capt Ellery, has no relief to expect but from You, Sir, it is Just that he should be relieved, & I have a confidence that his claims will be cancelled by Your fiat. In pursuance of the same system, of paying for services rendered to the Public, I advanced Six dollars to Lt Walback an Assistant in my Office—the rect is lodged in the hands of the accountant of the War Office who does not think himself Authorised to repay the money.
          I beg leave to ask your Attention to Lt Alex Macomb who has served in the Office of the Adj Gen for a length of time without having received any extra allowance for his services
          He has been usefull, & in my Opinion is entitled to compensation—What Mr Macombs services were worthy, or how long he served previous to my taking the immediate Superintendance of the Office, Captn Ellery, under whose he was occupied, will be better able to estimate—but from the 1st of December 1799, I have no hesitation in saying that I think him entitled to twenty five dollars pr month.
          As this young Gentleman wishes to remain in service, and as there is probably a vacancy in the Cavalry which is to be retained I take the liberty of asking your interposition in his favour, & from the Knowledge I have of him, I recommend him with Confidence to your protection.
          I am with the greatest respect, Sir, Your Obt Serv
          
            W North
            Adj. Gen
          
        